Citation Nr: 1127007	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  09-02 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increase (compensable) rating for post-operative cholecystectomy.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to August 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO), which denied a compensable rating for post-operative cholecystectomy.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2011.  Her spouse was an observer.  A transcript of that hearing is of record and associated with the claims folder.  

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, she has not submitted evidence of unemployability, or claimed to be unemployable.  Rather, at her March 2011 personal hearing, the Veteran reported that she is currently employed.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


FINDING OF FACT

Resolving doubt in her favor, the Veteran's post-operative has been productive of mild symptoms; severe symptoms associated with the removal of her gallbladder, have not been shown.  



(CONTINUED NEXT PAGE)


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no more, for post-operative cholecystectomy, are met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.114, 4.118, Diagnostic Code (DC) 7318 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2007.  The letter fully addressed the notice elements.  This letter advised the Veteran of the information required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  The September 2007 letter also informed the Veteran of how VA determined disability rating and effective dates.  See Dingess.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The RO associated the Veteran's service treatment records are have been associated with the claims.  Identified private treatment records have also been obtained.  No outstanding evidence has been identified by the Veteran or her representative.  

The Veteran underwent a VA examination in September 2007.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The claims file was reviewed, the examination was thorough, and well reasoned, and took into account the Veteran's personal history/complaints.  Further, there is no objective evidence indicating that there has been a material change in the severity of her gastrointestinal disability since the September 2007 VA examination.  She has not contended otherwise.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  The Board therefore finds the examination to be adequate for rating purposes.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the increased rating issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  



The Veteran also testified at a Travel Board hearing in March 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer/Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the VLJ identified the issue on appeal.  The VLJ also sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The symptoms of her post-operative cholecystectomy were explored.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  

As is the case here, where entitlement to compensation has already been established and an increase in the disability ratings are at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran asserts that a compensable rating is warranted for her post-operative cholecystectomy.  She maintains that she has bloating, gas, and diarrhea in connection with this disability and that it has worsened over the years.  

Throughout the rating period on appeal, the Veteran has been rated at a noncompensable rating for her post-operative cholecystectomy under DC 7318.  

Under DC 7318, a noncompensable evaluation is warranted for the nonsymptomatic residuals of removal of the gall bladder.  A 10 percent evaluation requires mild symptoms.  A 30 percent evaluation requires severe symptoms. 38 C.F.R. § 4.114, Diagnostic Code 7318.  

The Veteran underwent a VA examination in September 2007.  The history revealed that the Veteran underwent a laparoscopic cholecystectomy in February 1995, without further complications.  About March 1996, after a back surgery, she began to have loose stools or diarrhea.  This began approximately 11 months after her cholecystectomy.  She did not recall having diarrhea problems prior to 1996.  She recalled having loose stools approximately 1 time per week.  This gradually worsened, especially over the last 5 years.  

The examiner noted that the Veteran was seen at the Corvallis GI Clinic in February 2007, where she underwent a colonoscopy which showed internal hemorrhoids, and benign polyp diverticulosis.  Her biopsies were negative for colitis.  There was also spasm in her colon which was typically seen in persons with irritable bowel syndrome, also a potential cause for diarrhea.  The Veteran also had used Imodium to stop her loose bowels, which caused crampiness.  Fiber was recommended, which caused constipation.  She had recently begun to take Diphenoxylate/Atropine tablets, that helped her symptoms.  She had nausea 50 to 60 percent of the time without vomiting.  She also had heartburn, and along with her colonoscopy in February 2007, she underwent an upper endoscopy, which was negative for H. pylori, but which did show esophageal stricture.  The examiner stated that these conditions were not particularly related to her gallbladder and were separate conditions.  It was more likely, according to the examiner, that her nausea symptoms were related to this condition and not to her gallbladder removal.    

At the time of the examination, the Veteran described daily loose stools or diarrhea.  She related she had from 1 to 6 bowel movements per day and when she had 6 bowel movements a day, this occurred 2 to 3 times per month.  Her bowels were described as loose and watery.  She had associated bowel urgency and gurgling in her stomach with an urge to immediately relieve herself.  She stated if she could not make it to the bathroom right away, she became bowel incontinent, and she had now begun to wear Depends regularly.  She related a good appetite and also found that the diarrhea was triggered with heavy dairy loads, such as milkshake.  She related no other triggers or relationship with food to her episodes of diarrhea.  She had no history of upper or lower gastrointestinal bleeding.  She had no particular undigested food particles in her stool.  Other than heartburn, gurgling, and urgency with bowel movements, she denied any other specific abdominal pain or abdominal pain or diarrhea specifically associated with food intake.

Physical examination of the abdomen was remarkable for 4 well-healed, one-inch scars from her laparoscopic cholecystectomy.  The scars were not tender.  Her abdominal examination was remarkable for normal, active bowel sounds, and was nontender throughout with palpation.  She did not have significant tenderness on deep palpation and there was no right upper quadrant significant tenderness.  No rebounding, no guarding, and no masses were shown.  She also had stool studies in the past which were unremarkable.  

The pertinent diagnoses were gallstones with laparoscopic cholecystectomy in February 1995 and chronic loose stool/diarrhea with bowel urge and incontinence.  The examiner stated that persons could have loose stools after cholecystectomy, but in this case, he did not believe that the Veteran's loose stools/diarrhea was due to her cholecystectomy.  This was because her symptoms began 11 months after the cholecystectomy and had been progressing and worsening which the examiner stated was not typical of residuals of cholecystectomy and were more suggestive of irritable bowel syndrome.  The rationale for this opinion, according to the examiner, was because of the above explanation and because the Veteran's colonoscopy did show evidence of some spasm, which was noted to be more common with irritable bowel syndrome.  

In March 2008, a medical statement was received from the Veteran's private physician, R.M, MD.  Dr. R.M. indicated that the Veteran had been extensively evaluated in regard to her diarrhea.  She had no evidence of colitis on colonoscopy.  Although she had some evidence of irritable bowel syndrome, her prior history of cholecystectomy made it as likely as not to be a potential cause of her ongoing diarrhea.  

In September 2008, a medical statement was received from Corvallis Gastroenterology.  The statement indicated that she had been seen at this practice for 9 years for evaluation of chronic diarrhea, which had been active since her cholecystectomy and spinal surgery.  A thorough evaluation, including colonoscopy, stool tests, and screening for celiac sprue showed no abnormality.  She was given a bile sequestrant, Cholestyramine, which completely resolved her diarrhea.  Her diarrhea returned when she stopped the medication.  This response to Cholestyramine and onset of symptoms after her cholecystectomy suggested that her diarrhea was very likely bile-induced, a common outcome of cholecystectomy.  

The Veteran testified at a Travel Board hearing in March 2011 before the undersigned VLJ.  She stated that her symptoms began after her gallbladder removal.  She stated that she had diarrhea, gas, and bloating, not every day, but that the condition worsened over the years.  Spicy foods, fruits particularly with seeds, and fried foods, triggered her diarrhea.  She also testified that she must wear Depends on a daily basis and keep a change of clothes with her in the car.  She related that she also must seek out the restrooms wherever she goes so that she could be able to get to them in a hurry.  She indicated that she had to stay home 3 to 4 times per month as a result of her condition.  She testified that she took Cholestyramine, which lessened the symptoms, but also caused the diarrhea to turn to constipation.  She also took Zantac and a probiotic for assistance.  She related that she discontinued full-time employment in favor of part-time employment for less hours, and not because of her symptoms.  

A review of the evidence of record shows that the Veteran has symptoms of gas, bloating, and primarily diarrhea, which she attributes to her post-operative cholecystectomy.  The VA examiner who evaluated her in September 2007, indicated that diarrhea could be a symptoms of a cholecystectomy, but in the Veteran's case, he attributed it to irritable bowel syndrome.  However, the Veteran's gastroenterologist, who treated the Veteran in excess of a decade for the symptoms, agreed that the Veteran had some evidence of irritable bowel syndrome, but that prior history of cholecystectomy also was a probable cause for her diarrhea.  Further, she was treated with Cholestyramine, with results, which worked for bile induced diarrhea, a symptom of cholecystectomy.  As the Veteran noted at her Travel Board hearing, her usage of Cholestyramine had results, but also caused constipation.  The predominant symptom, diarrhea, was resolved in some cases, or at least modified, with use of medications.  Resolving doubt in the Veteran's favor, the Board finds that the above described symptomatology warrants a 10 percent evaluation for mild symptoms under DC 7318.  

There is no evidence of severe symptoms, necessary to warrant a 30 percent rating under DC 7318.  She is able to work every day and only sought part-time employment instead of full-time employment because of less hours, not because of her medical condition.  She is able to control some of her symptoms with medication and control of her diet, limiting spicy and fried foods, and dairy intake.  As such, the Board finds that no more than a 10 percent evaluation is warranted.  

The Board has considered the Veteran's statements that her disability is worse than reflected by the current rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of her cholecystectomy disability- according to the appropriate diagnostic codes.  
Such competent evidence concerning the nature and extent of the Veteran's post-operative cholecystectomy has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination report) directly address the criteria under which these disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, no more than a 10 percent rating for post-operative cholecystectomy is warranted on a schedular basis.  

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating. Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." Id.  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and 

symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The evaluation of the Veteran's post-operative cholecystectomy  was applied to the applicable rating criteria and case law.  The applicable criteria provide for higher ratings, and the Board fully explained why the higher ratings were not warranted.  Given that the applicable schedular rating criteria are more than adequate in this instance, the Board need not consider whether the Veteran's post-operative cholecystectomy disability includes exceptional factors.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Nevertheless, the Board observes that there is no evidence that the Veteran's post-operative cholecystectomy has resulted in frequent hospitalizations or marked interference with employment.  Although the Veteran's private examiners indicated that the Veteran's diarrhea is brought on by her cholecystectomy, they have also indicated that it is controlled by medication.  Moreover, her change in full-time to part-time employment was by choice as she desired less hours, not, as indicated by her own testimony, because of her medical condition.  The Veteran's symptoms manifested by post operative cholecystectomy are adequately reflected in the rating criteria.  Therefore, referral to Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration, is not warranted.  


(CONTINUED NEXT PAGE)


ORDER

A 10 percent rating, and no more, for post-operative cholecystectomy, is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


